Though the general rule is that all persons interested in the subject-matter of the suit should be made parties, an exception is allowed where the parties are numerous. In such case a bill may be filed by one or more complainants in his or their behalf, and in behalf of all others interested who may come in and take on themselves the prosecution of the suit. 1 Dan. Ch. Pr., 6 Am. ed. *p. 216, note 6; Adams Eq. 5 Am. Ed. *pp. 320-21, and note 1; Story Eq. Pl.  Pr., 10 ed. § 97. The bill in the present *Page 553 
case comes within this exception. Our opinion is, therefore, that it is sufficient, and that the plea of want of parties should be overruled.